                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
              vs.                                )        No. CR-19-160-C
                                                 )
DWAYNE EDWARD RASMUSSEN,                         )
                                                 )
                             Defendant.          )

                         MEMORANDUM OPINION AND ORDER

       Defendant was charged in a four-count Superseding Indictment with four different bank

robberies each in violation of 18 U.S.C. § 2113(a). Defendant requests the Court sever the

Counts and conduct a separate trial on each. Defendant argues that if not tried separately, he

will be prejudiced.

       Pursuant to Fed. R. Crim. P. 8(a), joinder of offenses in a single indictment is proper

under three distinct scenarios: 1) if they are of the same or similar character; 2) if they are

based on the same act or transaction; or 3) if they are connected with or constitute parts of a

common scheme or plan. Defendant argues that of these options, the only one that can

arguably be applied is that the four distinct robberies were part of a common scheme or plan.

Defendant argues this option does not apply as there was no “unique signature” in the four

robberies. In response, Plaintiff notes that the evidence will demonstrate that Defendant and

his accomplice had the same basic plan for committing each robbery and that the robberies

exhibited the same or similar characteristics.

       The Tenth Circuit has stated that Rule 8 is to be “construed broadly to allow liberal

joinder to enhance the efficiency of the judicial system.” See United States v. Hopkinson,
631 F.2d 665, 668 (10th Cir. 1980). “In deciding on a motion for severance, the district court

has a duty to weigh the prejudice resulting from a single trial of counts against the expense and

inconvenience of separate trials.” United States v. Hollis, 971 F.2d 1441, 1456 (10th Cir.

1992) (citing United States v. Cardall, 885 F.2d 656, 668 (10th Cir. 1989)). Here, the Court

finds that Defendant has failed to establish his heavy burden of showing prejudice by the

joinder. Hopkins, 631 F.2d 668. The Court further finds that conducting a single trial of all

four Counts will not unduly prejudice Defendant and that the expense and inconvenience of

separate trials outweighs any prejudice to Defendant.

       As set forth more fully herein, Defendant’s Motion to Sever Counts (Dkt. No. 52) is

DENIED.

       IT IS SO ORDERED this 13th day of January, 2020.




                                               2
